DETAILED ACTION

1. 	This Office Action is in response to an application filed on Jul. 25, 2019. The original filing includes claims 1-23. Therefore, Claims 1-23 are presented for examination. Now claims 1-23 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a) because in the Drawing FIG 3, FIG. 4, FIG. 5, FIG. 8, FIG. 12, and FIG 13 items 304, 324, 414, 514, 817, 1217, 1322, and 1334 respectively are not disclosed in applicant’s discloser, in addition FIG. 8 does not contain item 819 as it is described in applicant’s discloser. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 

Oath/Declaration
4. 	For the record, the Examiner acknowledges that the Oath/Declarations submitted on 08/28/2019 have been accepted. 

Information Disclosure Statement
5.	The information disclosure statements (IDS) submitted on 10/18/2019 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Priority
6.	Applicant's claim for the benefit of a prior-filed provisional application 62/703,933 filed on
Jul. 27, 2018 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Claim Objections
7.	Claim 1 is objected in line 11 for reciting of limitation “the trusted operating system; and”, claim 1 page 67 line 4 for reciting “corresponding to the requested file; and”. Examiner suggest the deletion/omission of the word “and” in both limitations for clarity of the claim language since before the last limitation in claim 1 continues with the word “and” before the limitation “transmit the encryption key to”.
8.	Claims 9 (page 70 line 17) and 20 (page 77 line 12) citing “to file access monitoring module” are objected. Examiner suggest the limitation “ the file access monitoring module” instead as replacement limitations for clarity of the claims. 
9.	Claim 23 line 29 is objected to because of the following informalities: The claim recites “defined to configured the processor to”. Examiner suggest the limitation “defined to configure the processor to” as replacement limitation.
Appropriate correction is requested. 
Allowable subject matter

10.	Claims 1-22 are allowable if they overcome all the objections of drawings or the claims above.
 
Reason for Indicating Allowable Subject Matter
11.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art Li et al. (US Pub No. 2021/0034763) discloses data storage in a terminal and a terminal related to the field of communications technologies, where the method is applied to the terminal, where application environments of the terminal include a rich execution environment (REE), and further include either or both of a trusted execution environment (TEE) and a secure element (SE), security of the SE is higher than that of the TEE, the security of the TEE is higher than that of the REE, and the method includes splitting, by the terminal, sensitive data into two files, and storing the split two files in storage spaces of different application environments (Li, Abstract), McCarthy et al. (US Pub No. 2017/0344407) discloses a secure data exchange system that includes a data management facility; and a plurality of data storage nodes. The data management facility manages content sharing between entities of data stored in the data Jeon et al. (US Pub No. 8,613,103) discloses operating an electronic device is provided. The method includes generating, by an authentication agent, a digital fingerprint of an application, transmitting, by an authentication agent, the generated digital fingerprint to a trusted application on a trusted execution environment (TEE), verifying, by the trusted application, the digital fingerprint, and permitting, by the trusted application, the application to access a secure storage, when the trusted application succeeds in verifying the digital fingerprint (Jeon, Abstract), however, the prior art taken alone or in combination fails to teach or suggest receive a file request for a requested file stored in the non-volatile storage memory, wherein the requested file corresponds to one of the encrypted data files in the plurality of encrypted data files, and wherein the file request is received from a requesting process operating on the rich operating system; and transmit file request data to the trusted access monitoring application, wherein the file request data comprises file access data associated with the requested file and process identification data associated with the requesting process; the trusted access monitoring application is configured to: receive the file request data;
determine file identification data associated with the requested file from the file access data;
determine whether the requesting process is permitted to access the requested file by comparing the file identification data and the process identification data with file access criteria stored by the trusted access monitoring application, in combination with the rest of the claim limitations.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8 AM-5 PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/KHALIL NAGHDALI/
Primary Examiner, Art Unit 2437